DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because figs. 1, 2, 3A, 3B, and 3C contain photographs. The photographs include light and dark spots making the details of the invention difficult to ascertain. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent application. Drawings should be used when the subject matter of the application admits of illustration by a drawing. See MPEP 37 C.F.R. 1.84(b).  
Furthermore, the drawings are objected to because in fig. 4, the outlines of the drawings are being dotted or dashed and are grayed out (see structure surrounding 62 and 61). Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined and any text shown in a figure must be made legible. Additionally, the weight of all lines and letters must be heavy enough to permit adequate reproduction. See MPEP 608.02. The outlines in figs. 6-7 are objected to for the same reason. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In claim 1, line 3, the term “the neck” is suggested to be changed to --a neck-- in order to clarify the claim. 
In claim 2, line 1, the term “a aperture” is suggested to be changed to --an aperture-- in order to fix typographical error. 
In claim 3, line 4, the term “attached to the stationary member wherein” is suggested to be changed to --attached to the stationary member therein-- in order to clarify the claim.
In claim 3, line 2, the term “a stationary member a movable member” is suggested to be changed to --a stationary member, a movable member-- in order to clarify the claim.
In claim 4, line 2, the term “a stationary ring a movable ring” is suggested to be changed to --a stationary ring, a movable ring-- in order to clarify the claim.
In claim 4, line 4, the term “attached to the stationary ring wherein” is suggested to be changed to --attached to the stationary ring therein-- in order to clarify the claim. 
In claim 5, line 1, the term “the membrane” is suggested to be changed to --the deformable membrane-- in order to provide consistency. 
. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “a base member with a deformable membrane which comprises a central orifice with adaptive size, configured to selectively circumvent in a substantially airtight manner the neck of the user” (claim 1, lines 2-4), “aperture control device to change the central orifice of the deformable membrane from a large aperture state to a small aperture state” (claim 2, lines 1-2), and “a stationary member a movable member” (claim 3, line 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8, 11-12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the limitation “in practice an opened cross section of at least 300             
                
                    
                        c
                        m
                    
                    
                        2
                    
                
            
        , preferably an opened cross section of at least 400             
                
                    
                        c
                        m
                    
                    
                        2
                    
                
            
        , and more preferably an opened cross section of at least 500            
                 
                
                    
                        c
                        m
                    
                    
                        2
                    
                
            
        .” (lines 2-4) is unclear as to what is meant by “in practice”, since the term “practice” is indefinite because the term “practice” can imply that the structure following the term is not as designed or made, and is only being used as a practice or trial. Furthermore, the terms “preferably” and “more preferably” are indefinite, since it is not clear if the applicant is trying to claim the limitations after the term “preferably” or before the term “preferably”. 

Regarding claim 8, the limitation “fabric collar can be detachably coupled” (lines 1-2) is unclear if the fabric collar can or cannot be detachably coupled, since the term “can” can be defined as providing possibility. 
Regarding claim 11, the limitation “the base frame” (lines 2 and 3) lacks proper antecedent basis. 
Regarding claim 13, the limitation “the rigid visor” (line 2) lacks proper antecedent basis. Furthermore, it is unclear as to what the relationship between the rigid visor and the protection equipment is. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koegel (4,620,538).
Regarding claim 1, Koegel discloses a protection equipment (10, fig. 1) comprising: a base member (12, fig. 5) with a deformable membrane (14, see figs. 4-6) which comprises a central orifice with an adaptive size, configured to selectively circumvent in a substantially airtight manner the neck of the user (see apertures 78 and 76 in figs. 4 and 6 with reference to fig. 1, Col 4, lines 1-47), a hood (16, fig. 1) coupled in a substantially airtight manner to the base member (see fig. 1, see claim 1, claim 1 discloses airtight seal), whereby a substantially closed volume is provided (see fig. 1 and claim 1), the closed volume being delimited by the deformable membrane, the base member, the neck and the hood (see fig. 1). 
	Regarding claim 2, Koegel discloses that there is provided an aperture control device (36, 64, 66, 56, 50, see fig. 5 with reference to figs. 4 and 6, see col 4, lines 48-68) to change the central orifice of the deformable membrane from a large aperture state to a small aperture state in which the deformable membrane circumvents in a substantially airtight manner the neck of the user (see claim 1 for airtight, see col 4, lines 48-68 for operation, and explanation of the aperture control device in Col 3, lines 11-68 and Col 4, lines 1-35).
	Regarding claim 15, Koegel discloses a gaseous exchanged through one gas conduit fluidly coupling the internal closed volume with an external respirable gas supply (see oxygen inlet 18 and oxygen hose is coupled to the assembly 10 at inlet 18, see col 4, lines 62-67).
Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lobelle (3,438,060).
Regarding claim 1, Lobelle discloses a protection equipment (entire device in fig. 1) comprising: a base member (21 and 19) with a deformable membrane (19, see figs. 1) which comprises a central orifice with an adaptive size, configured to selectively circumvent in a substantially airtight manner the neck of the user (see Col 2, lines 30-42, the tubes 19 are inflated which means the tube would be adaptive in size), a hood (1, fig. 1, Col 2, lines 4-6) coupled in a substantially airtight manner to the base member (see fig. 1 and Col 2, lines 20-42, furthermore, Lobelle discloses that the helmet is pressurized and is fluid tight in Col 1, lines 28-56, which would be substantially air tight, see Col 3, lines 35-42), whereby a substantially closed volume is provided, the closed volume being delimited by the deformable membrane, the base member, the neck and the hood (see fig. 1). 
	Regarding claim 2, Lobelle discloses an aperture control device (19) is provided aperture control device to change the central orifice of the deformable membrane from a larger aperture state to a small aperture state in which the deformable membrane circumvents in a substantially airtight manner the neck of the user (see Col 2, lines 30-42, the tubes 19 are inflated which means the tube would be adaptive in size and would have a large aperture state and a small aperture state). 
	Regarding claim 11, Lobelle discloses a rigid visor (3, fig 1 with reference to figs. 2-3, Col 2, lines 4-13) movably mounted on the base frame between a retracted position and a use position wherein the rigid visor contacts in an airtight manner the base frame (visor 3 is indirectly mounted on the base frame, since the base frame 21/19 is supporting everything above it, Lobelle discloses that visor 3 pivoted on side arms at 24, since visor 3 is mounted on 21/19 as shown in fig. 1 and is pivotable, therefore, the 
	Regarding claim 12, Lobelle discloses that the hood (1 including 5 and 23) comprises an extendible canopy with one or more arches and flexible wall (inflatable tube 23 is the flexible wall, since 23 is inflatable, it would make the canopy (23 and portion 1 where 23 is attached to) extendible, and as shown, 23 comprises arches and has a flexible wall, see Col 2, lines 53-56), coupled in an airtight manner to an upper border of the rigid visor (see fig. 1 and Col 2, lines 20-42, furthermore, Lobelle discloses that the helmet is pressurized and is fluid tight in Col 1, lines 28-56, which would be substantially air tight, see Col 3, lines 35-42). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

          Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koegel (4,620,538) in view of Drews (5,625,902).
Regarding claim 5, Koegel discloses that the central orifice (76/78) of the membrane (14) is, in a large aperture state (78, see fig. 4), large enough to let a human head to pass therethrough (see Col 4, lines 48-65, Koegel discloses that during operating the hood 16 is taped to neck dam 12, then the device is placed over the head of the patient, then the holding knob 34 is grasped and held while the tightening knob 36 of the lower ring is grasped and pulled laterally, therefore, the human head must fit through the opening 78), and comprises a cross section area (see fig. 4), but fails to specifically disclose that the human is an adult and that the opened cross section area is at least 300 cm^2.
However, Drews teaches a hood having stretchability for accommodating different user head size, that has a cross sectional area of at least 300 cm^2 (see dimension 10 in fig. 1 and Col 3, lines 1-5, average head width is 287 mm which equates to having an area of at least 300 cm^2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the large aperture state of Koegel 
Since the modified Koegel discloses a head size of at least 300 cm^, that is considered as an adult size in the same manner as the applicant.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koegel (4,620,538).
Regarding claim 5, Koegel discloses that the central orifice (76/78) of the membrane (14) is, in a large aperture state (78, see fig. 4), large enough to let a human head to pass therethrough (see Col 4, lines 48-65, Koegel discloses that during operating the hood 16 is taped to neck dam 12, then the device is placed over the head of the patient, then the holding knob 34 is grasped and held while the tightening knob 36 of the lower ring is grasped and pulled laterally, therefore, the human head must fit through the opening 78), and comprises a cross section area (see fig. 4), but fails to specifically disclose that the human is an adult and that the opened cross section area is at least 300 cm^2. However, the feature of choosing to have a cross sectional area of at least 300 cm^2 is considered as an obvious design choice so as to accommodate an adult user, different head size are known within the art. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the large aperture state of Koegel to have at least 300 cm^2, for the purpose of finding a suitable dimension for a particular user, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koegel (4,620,538).
Regarding claim 6, Koegel discloses that the central orifice (76/78) of the membrane (14) is, in a large aperture state (78, see fig. 4), large enough to let a human head to pass therethrough (see Col 4, lines 48-65, Koegel discloses that during operating the hood 16 is taped to neck dam 12, then the device is placed over the head of the patient, then the holding knob 34 is grasped and held while the tightening knob 36 of the lower ring is grasped and pulled laterally, therefore, the human head must fit through the opening 78), and comprises a cross section area (see fig. 4) and discloses a small aperture state (see 76, fig. 6), which would give a surfacic ratio of L/S of a particular value, but fails to disclose that the L/S is at least 4. However, the feature of choosing a surfacic ratio of L/S of at least 4 is considered as an obvious design choice so as to accommodate a user’s head and neck, since different size head and neck are well known within the art. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the large aperture state of Koegel to have a surfacic ratio of L/S of at least 4, for the purpose of finding a suitable dimension for a particular user’s head and neck, and would be obvious since throughout the disclosure of Koegel, Koegel made it clear that the intent is to have the head slipped through opening 78 and constrict the small opening 76 to create an airtight seal at the user neck, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
          Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koegel (4,620,538) in view of Grove (7,743,433) and Beyeler (2018/0222559).
Regarding claim 7, Koegel fails to disclose a fabric collar configurable to come into contact with the neck of the user.
However, Grove teaches a deformable membrane (23, fig. 1) and a collar (11, fig. 1, Col 2, lines 58-67) configurable to come into contact with the neck of the user (fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable membrane of Koegel to have the collar as taught by Grove for the purpose of providing comfort to the user by providing a vapor-proof material that engages to a wearer’s neck without substantial constriction (see Col 2, lines 36 of Grove).
The modified Koegel discloses a collar (11 of Grove) made from a material, but fails to disclose that the material is a fabric material. 
However, Beyeler teaches a neck collar (5) having a waterproof material and a fabric laminate material (see paragraph 0019). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collar of the modified Koegel to have a fabric laminate material as taught by Beyeler for the purpose of providing a neck collar material that is comfortable and is flame resistant. 
          Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koegel (4,620,538) in view of Grove (7,743,433) and Austin (3,258,010).

However, Grove teaches a deformable membrane (23, fig. 1) and a collar (11, fig. 1, Col 2, lines 58-67) configurable to come into contact with the neck of the user (fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable membrane of Koegel to have the collar as taught by Grove for the purpose of providing comfort to the user by providing a vapor-proof material that engages to a wearer’s neck without substantial constriction (see Col 2, lines 36 of Grove).
The modified Koegel discloses a collar (11 of Grove) made from a material, but fails to disclose that the material is a fabric material. 
However, Austin teaches a neck collar (18 having 21 and 22 and 20, see figs. 1-3) having a impervious fabric material (Col 2, lines 25-35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collar of the modified Koegel to have a fabric material as taught by Austin for the purpose of providing a neck collar material that is comfortable and is impervious. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koegel (4,620,538) in view of Grove (7,743,433) and Courtney (2005/0193472).
Regarding claim 7, Koegel fails to disclose a fabric collar configurable to come into contact with the neck of the user.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable membrane of Koegel to have the collar as taught by Grove for the purpose of providing comfort to the user by providing a vapor-proof material that engages to a wearer’s neck without substantial constriction (see Col 2, lines 36 of Grove).
The modified Koegel discloses a collar (11 of Grove) made from a material, but fails to disclose that the material is a fabric material. 
However, Courtney teaches a neck collar having a fabric laminate material (see neck dam and fabric laminate in paragraph 0024). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collar of the modified Koegel to have a fabric laminate material as taught by Courtney for the purpose of providing a neck collar material that is comfortable and stretchable. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koegel (4,620,538) in view of Grove (7,743,433) and Beyeler (2018/0222559) as applied to claim 7 above, and further in view of Johansson (3,911,914).
Regarding claim 8, the modified Koegel discloses that the fabric collar (11 of Grove modified to be a fabric) can be detachably coupled to a radial middle portion of the deformable membrane (14 of Koegel, see figs. 1-4 of Grove, the collar can be folded and is stretchable, therefore an end of the fabric collar can be detachably coupled to a 
Johansson teaches a neck collar (15, fig. 2) is detachable from a hood (1, fig. 2, see abstract and Col 3, lines 5-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric collar of the modified Koegel to be detachably coupled to the deformable membrane of the modified Koegel as taught by Johansson for the purpose of ease of cleaning and replacement of parts.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koegel (4,620,538) in view of Grove (7,743,433) and Courtney (2005/0193472) as applied to claim 7 above, and further in view of Johansson (3,911,914).
Regarding claim 8, the modified Koegel discloses that the fabric collar (11 of Grove modified to be a fabric) can be detachably coupled to a radial middle portion of the deformable membrane (14 of Koegel, see figs. 1-4 of Grove, the collar can be folded and is stretchable, therefore an end of the fabric collar can be detachably coupled to a radial middle portion of 14), however, if there is any doubt that the fabric collar is detachably coupled to the radial middle portion of the deformable membrane. 
Johansson teaches a neck collar (15, fig. 2) is detachable from a hood (1, fig. 2, see abstract and Col 3, lines 5-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric collar of the modified Koegel to be detachably coupled to the deformable membrane of the modified Koegel as taught by Johansson for the purpose of ease of cleaning and replacement of parts.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Co-pending US Patent Application No. 16/624,203. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claim 1 (i.e., the instant claim do not include the shoulder support as in the co-pending claim 1). In the instant claim 1, the apparatus is included in the co-pending claim 1. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the co-pending claim 1. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of Co-pending US Patent Application No. 16/624,203. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claim 2 is a 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claims 3 and 4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of Co-pending US Patent Application No. 16/624,203. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claims 3 and 4 are a broader version of the co-pending claim 7 (i.e., the instant claim do not include the shoulder support as in the co-pending claim 7). In the instant claims 3-4, the apparatus is included in the co-pending claim 7. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claims 3-4 do not differ in scope from the co-pending claim 7. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of Co-pending US Patent Application No. 16/624,203. 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of Co-pending US Patent Application No. 16/624,203. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claim 6 is a broader version of the co-pending claim 3 (i.e., the instant claim do not include the shoulder support as in the co-pending claim 3). In the instant claim 6, the apparatus is included in the co-pending claim 3. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 6 does not differ in scope from the co-pending claim 3. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claims 11-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of Co-pending US Patent Application No. 16/624,203. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claims 11-12 are a broader version of the co-pending claim 13 (i.e., the instant claim do not include the shoulder support as in the co-pending claim 13). In the instant claims 11-12, the apparatus is included in the co-pending claim 13. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claims 11-12 do not differ in scope from the co-pending claim 13. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of Co-pending US Patent Application No. 16/624,203. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claim 13 is a broader version of the co-pending claim 5 (i.e., the instant claim do not include the shoulder support as in the co-pending claim 5). In the instant claim 13, the apparatus is included in the co-pending claim 5. Any infringement over the co-pending claim would 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of Co-pending US Patent Application No. 16/624,203 in view of VanDerWoude (2007/0028372). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claim 14 is a broader version of the co-pending claim 5 (i.e., the instant claim do not include the shoulder support as in the co-pending claim 5). In the instant claim 14, the apparatus is included in the co-pending claim 5. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 14 does not differ in scope from the co-pending claim 5. 
With respect to the additional features recited in claim 14, co-pending claim 5 fail to recite the inclusion of a microphone and one or two loud speakers. 
VanDerWoude teaches a hood (10, fig. 1) having a microphone and a loudspeaker (paragraph 0124). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory equipment of the instant claim 5 to have a microphone and a loudspeaker as taught by 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of Co-pending US Patent Application No. 16/624,203. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claim 15 is a broader version of the co-pending claim 14 (i.e., the instant claim do not include the shoulder support as in the co-pending claim 14). In the instant claim 15, the apparatus is included in the co-pending claim 14. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 15 does not differ in scope from the co-pending claim 14. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record Koegel (4,620,538) and Lobelle (3,438,060) do not specifically disclose the claimed apparatus as presented in the claims 3-4, 9-10 and 13-14. 
In regard to claims 3-4 and 13, Koegel discloses a protection equipment (10, fig. 1) comprising: a base member (12, fig. 5) with a deformable membrane (14, see figs. 4-6) which comprises a central orifice with an adaptive size, configured to selectively circumvent in a substantially airtight manner the neck of the user (see apertures 78 and 76 in figs. 4 and 6 with reference to fig. 1, Col 4, lines 1-47), a hood (16, fig. 1) coupled in a substantially airtight manner to the base member (see fig. 1, see claim 1, claim 1 discloses airtight seal), whereby a substantially closed volume is provided (see fig. 1 and claim 1), the closed volume being delimited by the deformable membrane, the base member, the neck and the hood (see fig. 1). Koegel discloses that there is provided an aperture control device (36, 64, 66, 56, 50, see fig. 5 with reference to figs. 4 and 6, see col 4, lines 48-68) to change the central orifice of the deformable membrane from a large aperture state to a small aperture state in which the deformable membrane circumvents in a substantially airtight manner the neck of the user (see claim 1 for 
Lobelle discloses a protection equipment (entire device in fig. 1) comprising: a base member (21 and 19) with a deformable membrane (19, see figs. 1) which comprises a central orifice with an adaptive size, configured to selectively circumvent in a substantially airtight manner the neck of the user (see Col 2, lines 30-42, the tubes 19 are inflated which means the tube would be adaptive in size), a hood (1, fig. 1, Col 2, lines 4-6) coupled in a substantially airtight manner to the base member (see fig. 1 and Col 2, lines 20-42, furthermore, Lobelle discloses that the helmet is pressurized and is fluid tight in Col 1, lines 28-56, which would be substantially air tight, see Col 3, lines 35-42), whereby a substantially closed volume is provided, the closed volume being delimited by the deformable membrane, the base member, the neck and the hood (see fig. 1). Lobelle discloses an aperture control device (19) is provided aperture control device to change the central orifice of the deformable membrane from a larger aperture state to a small aperture state in which the deformable membrane circumvents in a substantially airtight manner the neck of the user (see Col 2, lines 30-42, the tubes 19 are inflated which means the tube would be adaptive in size and would have a large aperture state and a small aperture state). 
However, both Koegel and Lobelle fail to disclose that the aperture control device comprises a stationary member/ring, a movable member/ring and extensible cords, wherein the deformable membrane is formed as a sleeve, wherein a first border and a second border of the deformable membrane being attached to the stationary member/ring, for each cord, a first end is attached to the stationary member/ring and a or that the aperture control device is driven by a cable linked driven by the rigid visor. Therefore, to modify Koegel and Lobelle to achieve at the claimed invention would be based upon improper hindsight. 

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frund (2003/0200966) is cited to show a protective hood having a neck collar. 
Ritchie (2015/0290480) is cited to show a neck seal for a gas treatment hood. 
Jurrius (5,133,344) is cited to show an inflatable protective hood having a neck collar. 
Fujinuma (4,677,976) is cited to show an emergency hood having a neck seal. 
Henneman (4,186,735) is cited to show a hood having a neck seal. 
Correale (3,221,339) is cited to show a neck sleeve for connecting a helmet to a life vest having a cord. 
Cox (6,854,459) is cited to show a head enclosing hood having a neck seal. 
Lobelle (3,239,843) is cited to show a helmet having a neck portion, a base frame, and a visor. 
Beall (2,335,474) is cited to show a hood having a neck seal. 
Bader (456,687) is cited to show a hood having a neck seal having a cord.
Moran (518,822) is cited to show a hood comprising a neck seal having a cord.  
Stern (1,184,785) is cited to show a hood having a neck seal having a cord. 
Stetson (2,435,167) is cited to show a hood having a cord for the neck seal. 

Moretti (4,619,254) is cited to show a hood having a neck seal having a band. 
Borsari (2009/0235928) is cited to show a hood having a neck band. 
Navalesi (2011/0226240) is cited to show a hood having a neck seal that is inflatable. 
Brockway (4,484,575) is cited to show a hood having a neck seal. 
Willson (1,928,238) is cited to show a hood having a neck band.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785